Title: To James Madison from Officers of the Thirty-eighth Regiment of Infantry, 13 August 1813
From: Officers of the Thirty-eighth Regiment of Infantry
To: Madison, James


Respected Sir
Baltimore 13th. August 1813
In conformity with General orders dated 24th. July 1813, the court martial held in the city of Baltimore, to try Such prisoners as may be brought before it, beg leave respectfully to State, that in the course of the trial of James Cook a private in the 16th. regt. U. States infantry, testimony was aduced proving that he had deserted twice, independent of the desertions for which he was araigned before the court, the court, therefore in making up the Sentence of death against James Cook, the prisoner, are impressed with the nescesity of Shewing to the troops now raising an Example in its nature Suficiently awfull to have its proper weight and influence that the frequent desertions may hereafter be prevented, the court at the Same time are decidedly of opinion, that from the Evidence, aduced and the consideration that the prisoner was never Brought to trial for either offence before, the Sentence ought not to be carried into full effect and do therefore recommend his reprieve at the moment asigned for his Execution. All which is respectfully Submitted
Wm. Steuart Lt. Col 38th. Infy.and President G. C. Martial[and five others]
